Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 29 March 2021, is acknowledged.  Claims 16, 20, 23, and 24 are amended therein.  Claim 15 is cancelled, and new claims 34 and 35 are added.  Accordingly, claims 16, 20 – 24, 34, and 35 are available for substantive consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 28 October 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 20 – 24, 16, 34, and 35 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2006/0029678 A1 to Deghenghi, R., claiming priority to 1 March 2003 (“Deghenghi ‘678”), in view of US 4,897,268 to Tice, T. and R. Gilley, issued 30 January 1990, identified on the Information Disclosure Statement (IDS) filed 27 June 2019, cite no. US19 (“Tice ‘268”), and US 2007/0059363 A1 to Lee, H., et al., claiming priority to 26 June 2003, identified on the IDS filed 27 June 2019, citation no. 25 (USPAT) (“Lee ‘363”).


The Invention As Claimed 
	Applicants claim a method of treating prostate cancer, the method comprising the step of administering to a patient a pharmaceutical composition comprising microparticles of triptorelin pamoate and poly(D,L-lactide-co-glycolide) (PLGA), wherein the PLGA comprises at least 75% lactide, and wherein the triptorelin pamoate is released from the pharmaceutical composition in an immediate amount within hours following injection and then constantly released over a period of at least 168 days, wherein the composition comprises two groups of microparticles, wherein the two groups of microparticles are a first group of microgranules and a second group of microgranules, wherein the first group of microgranules is a first formulation of microgranules comprising approximately 20% (w/w) of triptorelin pamoate mixed with approximately 80% (w/w) PLGA, wherein the PLGA in the first formulation contains approximately 85% lactide and 15% glycolide, and the second group of microgranules is a second formulation of microgranules comprising approximately 12% (w/w) triptorelin pamoate mixed with approximately 88% (w/w) poly(D,L lactide-co-glycolide) (PLGA), wherein the PLGA in the second formulation contains approximately 75% lactide and 25% glycolide, wherein the PLGA in the first formulation contains at least 85% lactide, and wherein the pharmaceutical composition comprises 22.5 mg triptorelin in the form of triptorelin pamoate, wherein the first group of microgranules and the second group of microgranules are mixed to have a 50:50 dose ratio of triptorelin, wherein the composition is administered once every 6 months to the patient, wherein the pharmaceutical composition induces chemical castration in the patient over a six-month period of time, and wherein the patient has advanced prostate cancer.

The Teachings of the Cited References 
	Deghenghi ‘678 discloses processes for the preparation of injectable compositions for extended release of a peptide, or peptide analogue, as an active ingredient, the process comprising wet granulation of the active ingredient and PLGA, drying the granules, grinding the dried granules, and extruding the granules (see Abstract), wherein the grinding step is performed by milling the dried granules in a ball mill (see ¶[0028]), wherein the compositions are used to treat conditions, such as prostate cancer, through chemical induction of castration for extended  periods of time (see ¶[0030]), wherein suitable PLGA polymers for use in the process have a molar ratio of lactic acid to glycolic acid monomers in the region of 40:60 to 95:5, with molecular weights in the range of about 50 kDa to 150 kDa (see ¶[0019]), wherein the peptide active ingredient is an LHRH inhibitor, such as triptorelin (see ¶[0021]), wherein salts of the peptide active include pamoate salts (see ¶[0022]), wherein the mass ratio of the peptide active to PLGA is in the range of about 1:10 [10% active] to about 1:2 [33% active] (see ¶[0023]), wherein the compositions may be administered to patients by injection using standard techniques, preferably by using a syringe (see ¶[0031]), wherein the compositions provide for continuous, extended release of at least three to six months of the peptide active (see ¶[0032]), and wherein the compositions provide for a pharmaceutically beneficial release profile (e.g., a more extended, more controlled and/or more constant profile) (see ¶[0033]).  The reference does not expressly disclose a method for treating prostate cancer by administering a composition comprising two groups of microparticles (claim 20), wherein one of the populations comprises 20% triptorelin pamoate in PLGA (85/15), and the other population comprises 12% triptorelin pamoate in PLGA (75/25), wherein the composition comprises the two populations of microparticles at 50:50 
[Injectable form of compositions requires grinding of granulate to a size that is capable of delivery by injection = microgranules]
Tice ‘268 discloses a biodegradable microparticle delivery system for active ingredients, such as hormonally active peptides and proteins, wherein the active ingredient is combined with biodegradable copolymers of varying mole ratios of lactide and glycolide monomers, and a blend of the microparticles that, when administered by injection to an animal, delivery of the active ingredient from the microparticles occurs over a prolonged period of time as a result of the varying degradation rates of the copolymers (see Abstract), wherein the active ingredient may be a leutininizing hormone-releasing hormone (LHRH) (see Col. 1, ll. 6 – 10), wherein a first population of these microparticles comprise a copolymer such that the active ingredient is release quickly after injection delivering the active ingredient for an initial period, and a second quantity of the particles comprise a copolymer such that delivery of the active ingredient may begin as delivery of the active from the first quantity of particles begins to decline, and wherein, by varying the lactide/glycolide ratio in a poly(D,L-lactide-co-glycolide) copolymer, it is possible to design a long-term controlled-release profile of choice (see Col. 2, ll. 49 - 53), resulting in delivery periods of six months or more (see Col. 2, l. 66 - Col. 3, l. 2).
Lee ‘363 discloses the preparation of mixed formulations of sustained release microparticles with different compositions, wherein the microparticles comprise a biodegradable polymer and a drug, wherein the mixed formulations can achieve a desired drug release, which is difficult to obtain with conventional microparticles comprising a single composition, which targeted release is achieved by preparing different microparticles formulations and then mixing the formulations at a proper ratio see Abstract), wherein the biodegradable polymer is PLGA (see ¶[0005]), wherein the active ingredient is triptorelin (see ¶[0027]), wherein PLGA has characteristic physicochemical features in that its biodegradation rate varies according to the ratio of lactic acid residues to glycolic acid residues, and their molecular weights and hydrophilicity, and, thus, specific PLGA properties determine the duration of drug release, so that a system for sustained release of a drug for a predetermined period can be prepared by first selecting a polymer that degrades for the predetermined period, which period, when release is to be maintained for a period longer than one month, requires the use of microparticles prepared with PLGA with higher lactic acid content, higher molecular weights, or lower hydrophilicity (id.), wherein disadvantages arising from the use of single-composition microparticle formulations can be overcome by separately preparing two or more microparticle formulations using two or more different polymers and combining the microparticle formulations at a proper ratio to give a microparticle formulation [providing sustained release for a desired period of time (see ¶[0007]), wherein degradation of the polymers of the microparticle may be controlled for various durations ranging from a short period of one to two weeks, to a long period of one to two years (see ¶[0025]), wherein PLGA polymers including equal amounts of lactic acid residues and glycolic acid residues are more quickly degraded, and, among these PLGA polymers, low molecular weight polymers are more quickly degraded, and wherein polymers with higher lactide contents are degraded at slower rates (see ¶[0033]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to treat prostate cancer by administration of injectable compositions for extended release of a the active ingredient combined with PLGA copolymers of varying mole ratios of lactide and glycolide monomers, and a blend of two populations of the microparticles that delivers the active ingredient from the microparticles over a prolonged period of time as a result of the varying degradation rates of the copolymers, and wherein, by varying the lactide/glycolide ratio in a poly(D,L-lactide-co-glycolide) copolymer, it is possible to design a long-term controlled-release profile of choice, resulting in delivery periods of six months or more, as taught by Tice ‘268, and Lee ‘363.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Deghenghi ‘678 to the effect that the disclosed compositions provide for a pharmaceutically more beneficial release profile (e.g., a more extended, more controlled and/or more constant profile) than implants prepared by prior art processes, and by the teachings of Tice ‘268 and Lee ‘363 to the effect that disadvantages arising from the use of single-composition microparticle formulations can be overcome by separately preparing two or more microparticle formulations using two or more different polymers and see Lee ‘363 at ¶[0007]), and that release of an active ingredient can be tailored to achieve specific profiles with release over various durations ranging from a short period of one to two weeks, to a long period of one to two years (see Lee ‘363 at ¶[0025]; see also Tice ‘258 at Col. 2, l. 66 - Col. 3, l. 2), or profiles comprising an initial release of active at high levels, followed by an extended release of the active over 6 months, or more (see Tice ‘268 at Col. 2, ll. 49 - 53).  
	With respect to claims 20, which claim is directed to compositions comprising two groups of microparticles comprising microgranules, the Examiner notes that Deghenghi ‘678 discloses microgranules, while Tice ‘268 and Lee ‘363 discloses microparticles comprising microspheres.  However, it is the Examiner’s position that one of ordinary skill in the relevant art would be motivated to follow the explicit teachings of Tice ‘268 and Lee ‘363 to utilize a mixture of populations of microparticles of varying composition based on different lactide/glycolide ratios of the PLGA matrix of the microparticles to achieve a desired release profile, regardless of whether the microparticles are microgranules or microspheres.  In this regard, the Examiner notes that Applicants disclose, at p. 4, ll. 17 – 19 of the specification, that “[t]he LHRH agonist triptorelin is released in an important immediate amount within hours following injection and then shows a constant and significant release over a long period of at least 168 days, i.e. 6 months (emphasis added).”  In addition, the Examiner notes that there is no disclosure in Applicants’ specification directed to differences in function [release] among various forms of microparticles, such as microgranules and microspheres.  In the absence of such teaching, the reasonable and logical conclusion is that desired “important” release profiles are obtained through use of see FIGS. 1, 2).  Therefore, it is the Examiner’s position that the explicit teachings of Tice ‘268 and Lee ‘363, directed to use of compositions with a mixture of populations of microparticles of varying composition based on different lactide/glycolide ratios of the PLGA to achieve a desired release profile, are applicable to the instant claims regardless of the fact that the references utilize microspheres rather than microgranules.
With respect to the quantitative limitations recited in claims 21 and 34, the Examiner notes that Deghenghi ‘678 discloses microparticle compositions, wherein the microparticles are microgranules that comprise PLGA with molars ratio of lactic acid to glycolic acid monomers in the range of 40:60 to 95:5, (see ¶[0019]), and triptorelin pamoate (see ¶¶[0021] – [0022]), wherein the mass ratio of the peptide active to PLGA is in the range of about 1:10 [10% active] to about 1:2 [33% active] (see ¶[0023]).  Although these ranges are not exactly congruent with the claimed loadings/polymer compositions, it is the Examiner’s position that the cited art teaches a range of loadings of these components that significantly overlap with the claimed See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claim 22, which claim recites a limitation directed to a composition comprising two populations at equal amounts in the composition, the Examiner notes that the cited references do not expressly disclose population mixtures at the specific proportion as claimed.  However, it is the Examiner’s position that the disclosures of the Lee ‘363 and Tice ‘268 references provide specific teachings of how to vary compositions and relevant amounts of different compositions such that selecting microparticle populations to achieve a desired release profile would amount to nothing more than optimization of a result-effective variable, the practice of which is well within the grasp of a skilled artisan.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
With respect to the limitation recited in claim 16, to the effect that the method of the invention comprises administration of the microparticle composition “once every six months,” the Examiner notes that the cited references do not expressly disclose such a dosing regimen.  However, the Examiner also notes that Deghenghi ‘678 teaches that administration of compositions comprising the disclosed microparticle compositions provide for continuous, extended release of at least three to six months of the peptide active (see ¶[0032]).  In light of this teaching, it is the Examiner’s position that a composition that provides clinically effective release of a therapeutic peptide such as triptorelin pamoate for at least six months would not require dosing any more frequently than every six months, thus reading on this express prima facie obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 20 – 24, 16, 34, and 35 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has fully considered the arguments submitted by Applicants in their Response filed 29 March 2021, but does not find them persuasive.  Applicants first argue that “the release rate of a drug from a pharmaceutical composition comprising microgranules is greatly unpredictable.”  Although conceding that there is some unpredictability associated with such release, the Examiner respectfully disagrees with Applicants’ conclusions in this regard that such release is “greatly unpredictable.”  Indeed, as addressed in the new grounds of rejection set forth above, Applicants own disclosure in the instant specification would indicate otherwise, at least with respect to the type of microparticles (microgranule vs. microsphere).  As pointed out above, the instant specification provides Examples wherein a composition according to the invention comprises mixed populations of microgranules and microspheres (see Ex. 1), as well as mixed populations of microgranules, wherein each population differs only in the PLGA (% lactide and glycolide residues) and active content (see Ex. 3), rather than in the type of microparticles.  As the results from these two Examples illustrate, each composition resulted in a release profile of active from the microparticles that achieved the desired clinical result – both an initial “burst” see, for example, p. 6, ll. 28 – 31 and p. 8, ll. 30 – 33).
	In looking to the primary obviousness reference, Deghenghi ‘678, the single microgranule population disclosed therein is able to provide extended release of an LHRH agonist, such as triptorelin, for periods at least as long as 3 to six months (see ¶0032]).  Although the reference does not specifically address an initial burst type of release from the compositions, the secondary reference, Tice ‘268, discloses that mixed populations of microparticles of capable of being tailored to provide release profiles with two or more release phases, such as an initial release period (first month), an interim release phase (second month), followed by an extended release phase (three to six months), each profile differing in the lactide/glycolide proportion in PLGA, as well as the loading of the active ingredient.  In addition, another secondary reference, Lee ‘363, discloses formulations of mixed populations of PLGA microparticles that are designed to provide both an initial release phase, and a second phase providing continuous release of actives for a long period of time (see ¶[0006]).  Furthermore, both of the secondary references provide explicit disclosure sufficient to inform the skilled practitioner how to vary the polymer and microparticle characteristics to achieve a desired release profile.
	Further with regard to this last point, Applicants rely on the Declaration of Marie-Anne Bardet, Ph.D., a named inventor (“the Declaration”) to support their contention regarding the unpredictability of projecting in vitro release profiles to in vivo applications.  As pointed out by Applicants, the Declaration points to a number of factors, such as polymer properties, including molecular weight distribution, chain length, block structure, polymer-polymer interactions, crystallinity, glass transition temperature, chemical composition, hygroscopicity, degradation 
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619